Citation Nr: 0106154	
Decision Date: 02/28/01    Archive Date: 03/02/01

DOCKET NO.  93-26 864	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Robinson, Associate Counsel


INTRODUCTION

The veteran had active duty from August 1967 to January 1969, 
and served in Vietnam from June 17, 1968 to August 23, 1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) from rating determinations of a Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama which denied service connection for PTSD.  

In October 1995, the Board remanded the case to the RO for 
additional development.  The case was again remanded for 
additional development in April 1998; the RO has now returned 
the case to the Board for appellate review.  


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

In the present case, the evidence is conflicting as to 
whether the veteran received an award of the Combat 
Infantryman Badge as a result of his tour of duty in Vietnam.  

The veteran's Department of Defense (DD) Form 214 shows that 
the veteran was awarded or authorized the following 
decorations: National Defense Service Medal, Parachute Badge, 
Combat Infantryman Badge, Vietnam Service Medal, and Expert 
Rifle, M-14.  The veteran's personnel records show that 
veteran was authorized and issued the National Defense 
Service Medal, Parachute Badge, and Expert Rifle, M-14.  The 
personnel records (DA Form 20) also show that he was 
authorized to receive the Vietnam Service Medal and Combat 
Infantryman Badge but these awards were not issued.  

In a response from the U.S. Armed Services Center for 
Research of Unit Records (USASCRUR) dated in May 2000, it was 
noted that although the veteran's DD 214 and DA Form 20 show 
that he was awarded the Combat Infantryman Badge, records 
from his unit of assignment list specific awards given to the 
members and the Combat Infantryman Badge was not listed.  
Moreover, USASCRUR reported that according to the Army 
Regulation (AR) 672-5-1, "Military Awards," describing the 
criteria for an individual's eligibility for the Combat 
Infantryman Badge, the veteran did not meet the criteria 
during his Vietnam Tour.  

In view of the fact that the evidentiary record, therefore, 
is unclear as to whether the veteran is a combat or noncombat 
veteran, the Board is of the opinion that the case should be 
remanded to the RO for certification the veteran's status.  

Additionally, in the previous remand, the Board directed the 
RO to schedule the veteran for a psychiatric examination, 
noting the duty to assist incarcerated veterans in accordance 
with Bolton v. Brown, 8 Vet. App. 185, 191 (1995).  
Procedures for accomplishing examination for incarcerated 
veterans have been established in the VA's M 21-1, Part VI, 
Section 1.02g.  In December 1999 the RO stated that 
Tuscaloosa VA does not send physicians to correctional 
institutions and that the veteran's correctional facility 
could not transport the veteran to a VA Medical Center.  It 
appears that the RO has not considered the procedures of the 
M 21-1 for these circumstances, nor has it considered the use 
of a fee-basis psychiatrist.  Further attempts to schedule 
the veteran for examination in compliance with M 21-1 must be 
made.

In a March 1996 letter, the Commissioner of the Alabama 
Department of Corrections stated that Correctional Medical 
Services (CMS) physicians, Drs. Williams and Sanders assessed 
that the veteran suffers from PTSD; however, in an August 
2000 letter an official of the same department stated that 
information did not contain any verification that the veteran 
was diagnosed with PTSD while in the Department's care.  This 
conflict is best resolved by obtaining the treatment records 
of the veteran while incarcerated at any facility of the 
Alabama Department of Corrections.

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).

Governing law now specifically provides that the duty to 
assist includes obtaining relevant records (including private 
records) that the claimant adequately identifies to the 
Secretary and authorizes the Secretary to obtain, and that 
whenever the Secretary, after making such reasonable efforts, 
is unable to obtain all of the relevant records sought, the 
Secretary shall notify the claimant that the Secretary is 
unable to obtain records with respect to the claim.  The 
notification must identify the records the Secretary is 
unable to obtain; explain the efforts that the Secretary made 
to obtain those records; and, describe any further action to 
be taken by the Secretary with respect to the claim. Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, 2097-98 (2000) (to be codified at 38 U.S.C. 
§ 5103A). 

The law further states that whenever the Secretary attempts 
to obtain records from a Federal department or agency under 
this subsection or subsection (c), the efforts to obtain 
those records shall continue until the records are obtained 
unless it is reasonably certain that such records do not 
exist or that further efforts to obtain those records would 
be futile.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000) (to be 
codified at 38 U.S.C. § 5103A).

Current law more specifically provides that the assistance 
provided by the Secretary shall include obtaining the 
following records if relevant to the claim:  

(1) The claimant's service medical records and, if 
the claimant has furnished the Secretary 
information sufficient to locate such records, 
other relevant records pertaining to active 
military, naval, or air service that are held or 
maintained by a governmental entity.
  
(2) Records of relevant medical treatment or 
examination of the claimant at Department health-
care facilities or at the expense of the 
Department, if the claimant furnishes information 
sufficient to locate those records.
  
(3) Any other relevant records held by any Federal 
department or agency that the claimant adequately 
identifies and authorizes the Secretary to obtain.

Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-98 (2000) (to be codified at 
38 U.S.C. § 5103A).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-3, 114 
Stat. 2096 (2000) (to be codified as amended at 38 U.S.C. §§ 
5102, 5103, 5103A, and 5107).

To ensure that the Department of Veterans Affairs (VA) has 
met its duty to assist the claimant in developing the facts 
pertinent to the claim and to ensure full compliance with due 
process requirements, the case is REMANDED to the regional 
office (RO) for the following development:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

2.  The RO should contact the National 
Personnel Records Center (NPRC), located 
at 9700 Page Avenue, St. Louis, Missouri 
63132.  The NPRC should be requested to 
provide the orders awarding the veteran 
the Combat Infantryman Badge.  If there 
are no orders on file, a determination 
should be made as to whether the 
veteran's DD 214 and DA Form 20 are in 
error.  The NPRC report or response 
obtained should be associated with the 
claims file.

3.  The RO should make reasonable efforts 
to obtain copies of treatment records 
pertaining to the veteran during 
incarceration under the care of the 
Alabama Department of Corrections.  
Particular emphasis is placed on 
obtaining the reports of examinations by 
Dr. Williams and Dr. Sanders.

4.  Thereafter, the RO should follow 
procedures established by the M 21-1, 
Part VI, 1.02g, list the verified 
stressors, if any, and schedule the 
appellant for a psychiatric examination, 
conducted in prison if necessary, to 
determine the nature and extent of any 
psychiatric disorder present, and 
specifically to determine whether PTSD is 
present, and, if so, whether it is linked 
to inservice stressor(s).  It should also 
be determined whether there is a 
psychiatric disorder present that is 
related to any in-service event or 
occurrence.  The entire claims file must 
be made available to and reviewed by the 
examiner prior to the examination.  The 
examination report should include a 
detailed account of all psychiatric 
pathology found to be present.  The 
examination report should reflect review 
of pertinent material in the claims 
folder.  The examiner should integrate 
the previous psychiatric findings with 
current findings and reconcile diagnoses 
to obtain a true picture of the veteran's 
psychiatric status.  

The psychiatrist should conduct an 
examination with consideration of the 
criteria for PTSD.  The RO must specify 
for the examiner the stressor or 
stressors that it has determined are 
established by the record, if any. 

If a diagnosis of PTSD is appropriate, 
the examiner should specify the credible 
"stressors" that caused the disorder and 
the evidence relied upon to establish the 
existence of the stressor(s).  The 
examiner should also describe which 
stressor(s) the appellant re-experiences 
and how he re-experiences them.  All 
necessary special studies or tests 
including psychological testing and 
evaluation such as the Minnesota 
Multiphasic Personality Inventory (MMPI) 
and the Mississippi Scale for Combat-
Related Post-Traumatic Stress Disorder 
are to be accomplished if deemed 
necessary.  The examiner should also 
assign a Global Assessment of Functioning 
Score.  It is imperative that the 
psychiatrist also provide a definition of 
the GAF score for purposes of due process 
under Thurber v. Brown, 5 Vet. App. 119 
(1991).

If there are no stressors, or if PTSD is 
not found, that matter should also be 
specifically set forth.

The examiner should offer opinions as to 
the etiology of any other documented 
psychiatric condition(s).  In particular, 
the examiner should offer opinions, with 
degree of medical probability expressed, 
as to whether the etiology of the 
veteran's psychiatric pathology is 
attributable to any disease or incident 
suffered during his active service; any 
disease or incident suffered prior to 
service; any disease or incident suffered 
after service, including the veteran's 
various prison terms, the death of his 
oldest daughter, his homelessness and/or 
the miscarriage suffered by his wife; or 
to a combination of such causes or to 
some other cause or causes.  

The examiner should identify the 
information on which s/he based the 
opinion.  The opinion should adequately 
summarize the relevant history and 
clinical findings, and provide detailed 
explanations as to all medical 
conclusions rendered.  If any matters 
cannot be medically determined without 
resort to mere conjecture, this should be 
commented upon by the examiner.

5.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.

6.  For further guidance on the 
processing of this case in light of the 
changes in the law, the RO should refer 
to VBA Fast Letters 00-87 (November 17, 
2000), 00-92 (December 13, 2000), and 01-
02 (January 9, 2001), as well as any 
pertinent formal or informal guidance 
that is subsequently provided by VA, 
including, among other things, final 
regulations and General Counsel precedent 
opinions.

If the benefit sought on appeal is not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case. A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for further appellate review, if 
otherwise in order.  By this remand, the Board intimates no 
opinion as to any final outcome warranted.  No action is 
required of the veteran until he is notified by the RO.



		
	HOLLY E. MOEHLMANN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).





